EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in connection with the filing of the Quarterly Report on Form 10-Q/A for the Quarter Ended June 30, 2010(the "Report") by Metiscan, Inc. ("Registrant"), the undersigned hereby certifies that: 1. the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. August 31 , 2010 By: /s/Bryan A. Scott Bryan A. Scott President, Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in connection with the filing of the Quarterly Report on Form 10-Q/A for the Quarter Ended June 30, 2010(the "Report") by Metiscan, Inc. ("Registrant"), the undersigned hereby certifies that: 1. the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. August 31 , 2010 By: /s/Janine Frieh Janine Frieh Chief Financial Officer
